Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 9-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2003/0161504 A] in view of D2 [US 2018/0107902 A1].
Claim 9: A method comprising:
receiving a plurality of images of forms, each of the plurality of images is associated with one of a plurality of form versions; [D1, Figure 11 and [0088]] D1 teaches the input of a plurality of images such as a plurality of sheets of static images having similar body information. 

dividing each of the plurality of images into sub images, each sub image is a region of a respective image, each sub image includes metadata tying the sub image to the region of the respective image; [D1, Figure 18 and [0104]] D1 teaches the input image sub-region extraction means includes sub-image acquisition means and feature extraction means. The sub-image acquisition means makes a reference to sub-region information filed in the sub-region information storage means to acquire a pixel value of a sub-image. 

converting each sub image into a vector, wherein the vector describes the content of the sub image; [D1, Figure 18 and [0104]] D1 teaches the feature extraction means converts the obtained sub-image data into a one-dimensional feature vector.

D1 teaches the identification and category determination based upon certain values, but does not teach explicit comparison from vectors to other vectors with metadata information, and the sorting into matching categories. The limitations are taught as follows:

comparing each vector with other vectors describing a matching region of the respective image based on the metadata; and [D2, [0094]] D2 teaches the vector being compare to another vector in order to associate the data with a respective category. The combination would allow for the sub-image vector determined above to be compared to another to categorize the data. 

sorting the plurality of images of forms into matching categories based on form version, the sorting based on said comparing each vector. [D2, [0094]] D2 teaches the sorting of the data into the respective categories based upon the determinations of vector association with each of the categories.

Further, it is noted, [D2, [0094]] D2 teaches the input data including that of a category metadata information in order to provide the category matching. This is metadata provided in the input data. 

With regards to the input data being that of a “version of a form” it is noted, the claim teaches the analyzation of an image of a form. The prior art teaches the analysis of image data with the capabilities of character recognition in a document. Thus the data is considered at least a type of form, see D2 0072. 

With regards to D1 and D2, the prior art teaches the limitations as described and it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 wherein D1 teaches the identification and category determination based upon certain values with the teachings of D2 wherein the comparison from vectors to other vectors with metadata information, and the sorting into matching categories. One skilled in the art would have been motivated to modify D1 in this manner in order to utilize the extracted data to further analyze data to sort the data. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1. 

Claim 10: The method of claim 9, further comprising: for each category, identify the form version based on registration of a single image of the plurality of images of forms that is sorted into the respective category; and assign all forms in each category a particular form version based on said identifying. [D2, [0094]] D2 teaches the sorting of the data into the respective categories based upon the determinations of vector association with each of the categories. D2 teaches the input data including that of a category metadata information in order to provide the category matching. This is metadata provided in the input data. Thus, the data is assigned the particular category.

Claim 11: The method of claim 9, wherein each region of the respective image included in each sub image is predetermined based on regions of the plurality of images that are most indicative of variations between the plurality of form versions. [D1, [0052]] D1 teaches the input image sub-region extraction means 2 establishes P (P is an integer equal to or more than 2) sub-regions for the image that was input, and calculates a by-region input feature vector, based on pixel values that belong to respective sub-region. Thus, the keypoints are taken into consideration.

Claim 12: The method of claim 11, wherein the predetermined regions are based on keypoints in the plurality of images. [D1, [0052]] D1 teaches the input image sub-region extraction means 2 establishes P (P is an integer equal to or more than 2) sub-regions for the image that was input, and calculates a by-region input feature vector, based on pixel values that belong to respective sub-region. Thus, the keypoints are taken into consideration.

Claim 13: The method of claim 9, wherein said comparison is based on a threshold of matching vector elements. [D1, [0103]] D1 teaches the vector comparison and matching with respect to a minimum threshold. Further additional matching data is provided upon the exceeding of the threshold.

Claim 14: The method of claim 9, wherein said comparison further includes: assigning a class label to each vector found in the respective image. [D2, [0091-0094]] D1 teaches the class label to which the vectors are assigned in the assignation of the category information with respect to the input image.

Claim 15: The method of claim 9, wherein said comparison is performed using a trained machine learning model that receives vectors and outputs a confidence of similarity score. [D2, [0103-0108]] D2 teaches the utilization of a machine learning model in order to determine the nearest neighbor in the semantic vector space. The ranking is provided by a ranking score in which the match component is ranked.

Claim 16: The method of claim 15, wherein the confidence of similarity score is based on a “k-nearest neighbors” classification. [D2, [0103-0108]] D2 teaches the utilization of a machine learning model in order to determine the nearest neighbor in the semantic vector space. Wherein the KNN is the machine learning nearest neighbor as provided in the prior art as a machine learning nearest neighbor process. 

Claim 17: Claim 17 is rejected for similar reasons as to those described in claim 9.

Claim 18: The system of claim 17, wherein the image processor is further configured to identify the form version based on registration of a single image of each category the plurality of images of forms are sorted into by the machine learning model and assign all forms in each category a particular form version based on the identification. [D2, [0103-0108]] D2 teaches the utilization of a machine learning model in order to determine the nearest neighbor in the semantic vector space. The ranking is provided by a ranking score in which the match component is ranked. 

Claim 19: Claim 19 is rejected for similar reasons as to those described in claim 11.
Claim 20: Claim 20 is rejected for similar reasons as to those described in claim 12.
Claim 21: Claim 21 is rejected for similar reasons as to those described in claim 13.
Claim 22: Claim 22 is rejected for similar reasons as to those described in claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382. The examiner can normally be reached M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661